DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fritz et al. (DE-202017006171-U1, refer English equivalent US 2019/0259996).
Regarding claim 1, Fritz discloses a busbar assembly of a battery module (cell contacting system for an electrochemical device, see Title, Abstract, Fig. 20-21), comprising a first busbar, a second busbar and a first insulator (electrically insulating insulation element 186, mutually crossing cell connectors 142 [0193]-[0196], Fig. 20-21);
the first busbar comprising a first connecting portion, a second connecting portion and a first main portion, the first connecting portion being capable of being connected to a first battery unit, the second connecting portion being capable of being connected to a second battery unit, the first main portion connecting the first connecting portion and the second connecting portion (embodiment depicted in Fig. 20-21 corresponds to structure, function with the sixth embodiment in Fig. 16-19 [0193]-[0196]; cell contacting system for contacting the cell terminals 120,122 of the electrochemical cells 104 [0183]; Thus, the cell connectors in Fig. 20-21 include a first connecting portion capable of being connected to a first battery unit and a second connection portion capable of being connected to a second battery unit. Cell connectors cross each other, each including intermediate region 152 [0188]-[0189], Fig. 16-21; Thus, the cell connectors in Fig. 20-21 include intermediate regions by which the first and second connecting portions are connected.);

in a height direction, the first main portion and the second main portion being partially overlapped with each other, and the first insulator insulating the second main portion and the first main portion (electrically insulating insulation element 186 arranged between mutually crossing cell connectors 142 [0193], Fig. 20-21 shows intermediate portion 152 of cell connector 1422 overlapping with an intermediate portion of either cell connector 1423 or intermediate portion of cell connector 1424);
the first battery unit, the third battery unit, the second battery unit and the fourth battery unit being capable of being arranged sequentially in a longitudinal direction (see modified Fig. 20 of Fritz below which shows first through fourth battery units capable of being arranged sequentially in a longitudinal direction.).

    PNG
    media_image1.png
    1031
    1083
    media_image1.png
    Greyscale

Regarding claim 2, Fritz discloses all of the claim limitations as set forth above.  Fritz further discloses the first connecting portion, the third connecting portion, the second connecting portion and the fourth connecting portion are sequentially arranged and spaced from each other in the longitudinal direction (see modified Fig. 20 of Fritz above which shows first through fourth connecting portions arranged sequentially in a longitudinal direction.); the first connecting portion and the second connecting portion are positioned at the same side with respect to the first main portion in a transverse direction, the third connecting portion and the fourth connecting portion are positioned at the same side with respect to the second main portion in the transverse direction (Fig. 21 shows connecting portions of a cell connector 142 is formed on a same side in a transverse direction (the same side in the downward direction) via beads or angular bends 184 [0190].).

Regarding claim 12, Fritz discloses a battery module (cell contacting system for an electrochemical device, see Title, Abstract, Fig. 20-21; battery module [0102]), comprising a first battery unit, a second battery unit, a third battery unit, a fourth battery unit and a busbar assembly (Fig. 20 shows first to fourth battery units; electrically insulating insulation element 186, mutually crossing cell connectors 142 [0193]-[0196], Fig. 20-21);
the first battery unit, the third battery unit, the second battery unit and the fourth battery unit being arranged sequentially in a longitudinal direction (see modified Fig. 20 of Fritz below which shows first through fourth battery units arranged sequentially in a longitudinal direction.);

    PNG
    media_image1.png
    1031
    1083
    media_image1.png
    Greyscale

the busbar assembly comprising a first busbar, a second busbar and a first insulator; the first busbar comprising a first connecting portion, a second connecting portion and a first main portion, the first connecting portion being connected with the first battery unit, the second connecting portion being connected with the second battery unit, the first main portion connecting the first connecting portion and the second connecting portion (embodiment depicted in Fig. 20-21 corresponds to structure, function with the sixth embodiment in Fig. 16-19 [0193]-[0196]; cell contacting system for contacting the cell terminals 120,122 of the electrochemical cells 104 [0183]; Thus, the cell connectors in Fig. 20-21 include a first connecting portion connected to a first battery unit and a second connection portion connected to a second battery unit. Cell connectors cross each other, each including intermediate region 152 [0188]-[0189], Fig. 16-21; Thus, the cell connectors in Fig. 20-21 include intermediate regions by which the first and second connecting portions are connected.);
the second busbar comprising a third connecting portion, a fourth connecting portion and a second main portion, the third connecting portion being connected with the third battery unit, the fourth connecting portion being connected with the fourth battery unit, the second main portion connecting the third connecting portion and the fourth connecting portion (embodiment depicted in Fig. 20-21 corresponds to structure, function with the sixth embodiment in Fig. 16-19 [0193]-[0196]; cell contacting system for contacting the cell terminals 120,122 of the electrochemical cells 104 [0183]; Thus, the cell connectors in Fig. 20-21 include a first connecting portion connected to a first battery unit and a second connection portion connected to a second battery unit. Cell connectors cross each other, each including intermediate region 152 [0188]-[0189], Fig. 16-21; Thus, the cell connectors in Fig. 20-21 include intermediate regions by which the first and second connecting portions are connected.);
in a height direction, the first main portion and the second main portion being partially overlapped with each other, and the first insulator insulating the second main portion and the first main portion (electrically insulating insulation element 186 arranged between mutually crossing cell connectors 142 [0193], Fig. 20-21 shows intermediate portion 152 of cell connector 1422 overlapping with an intermediate portion of either cell connector 1423 or intermediate portion of cell connector 1424).
Regarding claim 13, Fritz discloses all of the claim limitations as set forth above.  Fritz further discloses the first connecting portion, the third connecting portion, the second connecting portion and the fourth connecting portion are sequentially arranged and spaced from each other in the longitudinal direction (see modified Fig. 20 of Fritz above which shows first through fourth connecting portions arranged sequentially in a longitudinal direction.); the first connecting portion and the second connecting portion are positioned at the same side with respect to the first main portion in a transverse direction, the third connecting portion and the fourth connecting portion are positioned at the same side with respect to the second main portion in the transverse direction (Fig. 21 shows connecting portions of a cell connector 142 is formed on a same side in a transverse direction (the same side in the downward direction) via beads or angular bends 184 [0190].).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al. (DE-202017006171-U1, refer English equivalent US 2019/0259996), as applied to claims 1-2 and 12-13 above.
Regarding claim 3, Fritz discloses all of the claim limitations as set forth above.  Although the embodiment disclosed in paragraphs [0193]-[0196] and Fig. 20-21 of Fritz does not disclose the first busbar is provided with a first notch, the reference further discloses another embodiment in which cell connectors include a compensation section 180’ in the intermediate region 152 of the cell connectors, wherein the compensation section 180’ allows that a movement of said sections for tolerance compensation upon mounting the cell contacting system ([0211]-[0214], Fig. 26-27).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the intermediate region of the cell connector to have a compensation section because Fritz teaches improved manufacturability as a result of the compensation section imparting tolerance compensation when mounting the cell contacting system.  Thus, the combination teaching a compensation section 180’ which has a U, S, omega and/or meandering shape ([0214], Fig. 27) envisages the claimed “first notch”.
Regarding claim 4, modified Fritz discloses all of the claim limitations as set forth above.  Modified Fritz further discloses the first notch is positioned above the second main portion in the height direction.

Regarding claim 3, Fritz discloses all of the claim limitations as set forth above.  Although the embodiment disclosed in paragraphs [0193]-[0196] and Fig. 20-21 of Fritz does not disclose the first busbar is provided with a first notch, the reference further discloses another embodiment in which cell connectors have one or a plurality of recesses 174 which have the form of a gap or slit on the contact regions provided for contacting different cell terminals of the same cell group, wherein each formed sections of the contact regions are mechanically decoupled from each other such that a movement of said sections for tolerance compensation upon mounting the cell contacting system is made possible ([0167]-[0168], Fig. 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the contact regions of the cell connectors to have one or more recesses in the form of a gap or slit because Fritz teaches improved manufacturability as a result of the formed sections imparting tolerance compensation when mounting the cell contacting system.  Thus, the combination teaching recesses in the form of a gap or slit ([0167]-[0168], Fig. 11) envisages the claimed “first notch”.
Regarding claim 7, modified Fritz discloses all of the claim limitations as set forth above.  Modified Fritz further discloses the first busbar is further provided with a second notch, the second notch and the first notch are respectively positioned at two ends of the first main portion in the longitudinal direction (Fig. 11 shows recesses 174 formed on opposite ends of the cell connector in the longitudinal direction.).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7, 12-14 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 16/517,448 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of copending Application No. 16/517,448 (reference application) recites a battery module comprising a battery and a busbar assembly including a first busbar comprising a first slit and a first notch, a second busbar and an insulator insulating the first main portion and the second main portion which discloses the structures recited in claims 1-3, 7, 12-14 and 16 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3 and 12-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6 and 8 of copending Application No. 16/458,434 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 5-6 and 8 of copending Application No. 16/458,434 (reference application) recites a battery module comprising a plurality of batteries and a plurality of bridging busbars with upper and lower bridging busbars partially overlapping with each other in an insulating manner via insulator which discloses the structures recited in claims 1-3 and 12-14 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937.  The examiner can normally be reached on M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        2/23/2021